OitiuL1AL                                         10/31/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 22-0575


                                        DA 22-0575
                                                                      ;
 STATE OF MONTANA,                                                    OCT 3 1 2022
                                                                   Bowen Greenwood
                                                                  Ckak of Supreme Court
              Plaintiff and Appellee,                               State of Montana



       v.                                                            ORDER

 KELLY FRANK,

             Defendant and Appellant.


      Kelly Frank moves this Court for appointment of counsel. He states that this is a
"step in the criminal case" pursuant to a 1954 decision from the United States Supreme
Court. Frank provides that he filed a "Motion in the Nature of Writ of Error Coram Nobis
Including Brief' in the Teton County District Court. He states that he appeals the court's
decision.
       Frank appeals a September 14, 2022 Order, denying his Motion, after deeming it a
petition for postconviction relief, pursuant to § 46-21-102(a), MCA. There is no right to
the appointment of counsel in a postconviction proceeding for relief, although a court may
order the assignment of counsel under the circumstances outlined in § 46-8-104, MCA.
Frank represented himself in his postconviction proceeding before the District Court. He
has not demonstrated the existence of extraordinary circumstances to justify appointment
of counsel, pursuant to § 46-8-104(3), MCA. Therefore,
      IT IS ORDERED that Frank's Motion for Appointment of Counsel is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Kelly Frank along with a copy of this Court's Appellate Handbook.
      DATED this       t day of October, 2022.
                                                For the Court,



                                                                 Chief Justice